Appeal from an order of the Albany Special Term striking out as invalid and void a petition purporting to nominate Coleman B. Cheney for Governor, Samuel H. Friedman for Lieutenant-Governor, Joseph G. Glass for Attorney-General, Layle Lane for Comptroller, Sigmund Goldstein *806for Chief Justice of Court of Appeals, Harold Massey for Associate Justice of Court of Appeals and Walter O’Hagan for United States Senator, and other persons for public office in and for the State of New York as candidates of the “ Socialist Party ”, and directing the Secretary of State to amend the certificates to the boards of election in conformity with this decision. Decision and order of the Special Term affirmed, without costs, on the authority of Matter of Crosbie v. Cohen (281 N". Y. 329). Pei-mission is granted for leave to appeal to the Court of Appeals. All concur.